Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (United States Patent Application Publication US 2016/0091948), hereinafter Mitchell, in view of Fletcher (United States Patent Application Publication US 2012/0030356), hereinafter Fletcher, and further in view of ROBERTS et al. (United States Patent Application Publication US 2015/0033319), hereinafter ROBERTS, and further in view of Potlapally et al. (United States Patent Application Publication US 2017/0139462), hereinafter Potlapally.

Regarding claim 1, Mitchell teaches collecting, via respective agents running on respective host servers in a cloud computing environment, respective energy consumption data representing energy consumed by the respective host servers over a time period, ([0020] “Servers (104, 106, and 108) may be hardware components of the cloud based service 102. The servers (104, 106, and 108) may execute one or more applications of the cloud based service 102. The servers (104, 106, and 108) may have hardware components that consume power. Power may be a measure of energy such as voltage used across a time period.” [0024] “The power analytics application 214 may capture power consumption data 206 from the server 202. A power analytics component 204 of the power analytics application 214 may transmit the power consumption data 206 to the power analytics application 214. The power analytics component 204 may include one or more client detectors that measure power drawn in one or more components of the server 202. The power drawn by the components may be added to compute the power consumption data 206.” Servers of the cloud based service is interpreted as host servers in a cloud computing environment. The power analytic application or the power analytics component in the server, which is interpreted as respective agents running on respective host servers, capture power across a time period as the power consumption data 206, which is interpreted as collecting respective energy consumption data representing energy consumed by the respective host servers over a time period.)
determining, by the data analyzer, an action to take with respect to the subset of the respective host servers that are being underutilized to reduce the future energy costs; . ([0036] “The power consumption data of the operation group 408 may also be analyzed to detect a lower threshold for an optimal power consumption by the operational group 408. The lower threshold may include a lower boundary of power consumption which when fallen below may indicate underutilization of members of the operational group 408, as such wasted energy in maintaining the members operational. Alternatively, members of the operational group 408 may generate alerts that describe the members functioning outside a normal process control lower control limit.” Members, such as servers, of the group as shown in Fig. 4 indicating underutilization is interpreted as the subset of the respective host servers that are being underutilized. Underutilized server is indicated as wasted energy, which is interpreted as being underutilized to reduce the energy costs. Then, alerts of underutilized server to reduce the energy costs is generated, which is interpreted as determining an action to take with respect to the subset of the respective host servers that are being underutilized to reduce the energy costs.)
However, Mitchell does not teach determining, by a data analyzer in communication with a host server manager that manages the respective agents, respective calculated energy costs that have been incurred over the time period for the respective host servers based on the respective energy consumption data; and identifying, by the data analyzer, a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective calculated energy costs.
Fletchter teaches determining, by a data analyzer in communication with a host server manager that manages the respective agents, respective calculated energy costs that have been incurred over the time period for the respective host servers based on the respective energy consumption data; ([0018] “At stage C, the energy management unit 124 calculates an energy cost for each of the potential target servers based, in part, on power consumption of the potential target servers and power consumption of the facilities elements associated with the potential target servers.” [0033] “An energy cost associated with the potential target server is calculated based, at least in part, on power consumption of the identified facilities elements and the power consumption increment associated with the potential target server (218). the energy cost associated with the potential target server can be calculated in terms of power usage effectiveness (PUE) of a data center that comprises the potential target server based on knowledge of the power consumed by the servers of the data center, the power consumed by the facilities elements of the data center, and an estimate of the power consumption increment for the potential target server.” [0036] “An aggregate energy cost associated with allocating resources from each set of potential target servers may be calculated…An aggregate energy cost may be calculated for each of the three sets of potential target servers.” Based on the power consumption for each of the potential target servers and other factors, an energy cost is calculated, which is interpreted as determining respective calculated energy costs that have been incurred over the time period for the respective host servers based on the respective energy consumption data. As shown in Fig. 1, “resource management unit” 120 with “energy management unit” 124 calculates the energy costs for the target server. Furthermore, Fig. 6 shows “resource management server” 610.)
identifying, by the data analyzer, a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective calculated energy costs. (Fig. 1 “C. CALCULATE ENERGY COST FOR EACH OF THE POTENTIAL TARGET SERVERS BASED, IN PART, ON POWER CONSUMPTION OF THE POTENTIAL TARGET SERVERS AND POWER CONSUMPTION OF FACILITIES ELEMENTS ASSOCIATED WITH THE POTENTIAL TARGET SERVERS” Fig. 3 218 “CALCULATE AN ENERGY COST ASSOCIATED WITH THE POTENTIAL TARGET SERVER BASED, AT LEAST IN PART, ON POWER CONSUMPTION OF THE IDENTIFIED FACILITIES ELEMENTS AND THE POWER CONSUMPTION INCREMENT ASSOCIATED WITH THE POTENTIAL TARGET SERVER” 222 “ENERGY COSTS ASSOCIATED WITH THE POTENTIAL TARGET SERVERS ARE COMPARED TO IDENTIFY ONE OR MORE TARGET SERVERS AS A MOST APPROPRIATE OF THE POTENTIAL TARGET SERVERS FROM WHICH RESOURCES CAN BE ALLOCATED FOR SERVICING THE REQUEST” [0018] “At stage C, the energy management unit 124 calculates an energy cost for each of the potential target servers based, in part, on power consumption of the potential target servers and power consumption of the facilities elements associated with the potential target servers.” Based on power consumption of the potential target servers, which are some servers selected among servers, energy cost of a subset of servers is calculated. Then, based on the power consumption and the calculated energy cost of the potential target servers, a target server is selected to allocate for servicing the request. Thus, based on the power consumption and the energy cost, a selected target server is identified as a server, which has ability to handle the request. Being underutilized is interpreted as being utilized less than fully or below potential use. Thus, a server among servers, which is identified handle more requests based on the power consumption and energy cost, is interpreted as a server being identified as being underutilized based on the power consumption and energy cost.)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell by incorporating the teaching of Fletcher of determining, by a data analyzer in communication with a host server manager that manages the respective agents, respective calculated energy costs that have been incurred over the time period for the respective host servers based on the respective energy consumption data and identifying, by the data analyzer, a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective calculated energy costs. They are all directed toward power management for servers in a cloud system. As recognized by Fletcher, in a cloud-computing environment, request from clients are allocated to servers selected based on capacity of the servers and ability of the servers to service the request. ([0002]) Furthermore, because each server may have a different energy impact in a cloud network, selection of a server from which resources are allocated for servicing the request can have a measurable impact on the overall energy efficiency of the cloud network. ([0012]) Furthermore, mere power consumption data of the server does not account energy cost due to heat generated at the server, power supplied to the cooling units associated with the server, and a current workload of the server. ([0013]) By considering energy cost of the server and its associated facilities equipment, energy efficiency of selecting the server to allocate the server. Therefore, it would be advantageous to incorporate the teaching of Fletcher to improve the energy efficiency and reduce power consumption and energy costs.
However, Mitchell in view of Fletcher does not teach wherein the action to take is at least one of (i) migrating a workload of at least one of the subset of respective host servers that are being underutilized to one or more of the respective host servers that are not underutilized; (ii) putting at least one of the subset of respective host servers that are being underutilized into a power saving mode; (iii) turning off least one of the subset of respective host servers that are being underutilized; or (iv) putting least one of the subset of respective host servers that are being underutilized into a hibernation or sleep mode.
Potlapally teaches wherein the action to take is at least one of (i) migrating a workload of at least one of the subset of respective host servers that are being underutilized to one or more of the respective host servers that are not underutilized; or (ii) putting at least one of the subset of respective host servers that are being underutilized into a power saving mode. (FIG. 6 “Determine one or more power optimization goals, e.g., PUE goals for datacenter, cost goals 601” “Initiate workload scheduling operation(s) - e.g., directing workload to different servers 617” “Initiate power configuration operation(s) - e.g., setting power state to LOW-POWER 623” FIG. 9 “Using metrics from various PMEs, identify next candidate source set of underutilized servers 904” “Initiate scheduling operations to transfer workload and/or application instances to target set 910” “After transfer, set source set power level (e.g., to LOW-POWER) 913” [0054] “For any given set of source servers that are deemed to be underutilized, the DPM 180 may attempt to find a matching target servers to which the workload may be efficiently transferred or migrated for a net reduction in power consumption.” Based on the power optimization goals, such as power costs, the underutilized servers are identified. Furthermore, the workload for the underutilized servers is scheduled or migrated to other servers. Furthermore, the power level for the underutilized servers are set to low-power, which is interpreted as a power saving mode.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell in view of Fletcher by incorporating the teaching of Potlapally of migrating a workload of at least one of the subset of respective host servers that are being underutilized to one or more of the respective host servers that are not underutilized and (ii) putting at least one of the subset of respective host servers that are being underutilized into a power saving mode. They are all directed toward power management for servers. As recognized by Potlapally, a power costs rise and/or the environment impact of high power utilization levels increases. By migrating workload to a smaller set of servers, a power consumption of the server and a cost for the associated facility is further reduced. ([0040]) Therefore, it would be advantageous to incorporate the teaching of Potlapally to reduce power consumption and costs.
However, Mitchell in view of Fletcher and further in view of Potlapally does not teach wherein the respective agents communicate with hardware on each of the respective host servers using a unified application programming interface (API).
ROBERTS teaches wherein the respective agents communicate with hardware on each of the respective host servers using a unified application programming interface (API). ([0035] & [0054] “the custom software on smart client device 28 may also include a unified API framework that is used for communication with agent devices 30 that operate in the API mode, as described in greater detail below.” The custom software on smart client device, which is interpreted as the respective agents, communicates with agent devices as shown in Fig. 1, which is interpreted as hardware on each of the respective host servers, using a unified API framework.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell in view of Fletcher and further in view of Potlapally by incorporating the teaching of ROBERTS of the respective agents communicating with hardware on each of the respective host servers using a unified application programming interface (API). They are all directed toward computer networks and the exchange of data between networked computing devices. As recognized by ROBERTS, if agent devices communicate using different communication protocols, the unified API on smart server would also perform the function of translating between the agent specific communication protocols and a common communication protocol. ([0070]) A single remote application on remote device such as the unified API can communicate with different agent devices using different communication protocols and allow centrally adjusting the API translations in the unified API on a smart server. ([0070]) Therefore, it would be advantageous to incorporate the teaching of ROBERTS of the respective agents communicating with hardware on each of the respective host servers using a unified application programming interface (API) in order to communicate different devices using different communication protocols using a single application and centrally adjust the API translation in the unified API.

Regarding claim 2, Mitchell in view of Fletcher and further in view of Potlapally and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Potlapally further teaches initiating the action. (FIG. 6 “Determine one or more power optimization goals, e.g., PUE goals for datacenter, cost goals 601” “Initiate workload scheduling operation(s) - e.g., directing workload to different servers 617” “Initiate power configuration operation(s) - e.g., setting power state to LOW-POWER 623” FIG. 9 “Using metrics from various PMEs, identify next candidate source set of underutilized servers 904” “Initiate scheduling operations to transfer workload and/or application instances to target set 910” “After transfer, set source set power level (e.g., to LOW-POWER) 913” [0054] “For any given set of source servers that are deemed to be underutilized, the DPM 180 may attempt to find a matching target servers to which the workload may be efficiently transferred or migrated for a net reduction in power consumption.” The action, such as migrating a workload from the underutilized server and putting the underutilized server into low power state or a power saving mode, is shown in Fig. 6 and Fig. 9, as discussed above.)

Regarding claim 4, Mitchell in view of Fletcher and further in view of Potlapally and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, further teaches presenting an alert identifying the subset of the respective host servers that are being underutilized. ([0061] “an alert to inform a stakeholder of the cloud based service that a status of the server is one or more from a set of: underused…” Generating an alert to inform a stakeholder of the server being underused is interpreted as presenting an alert identifying the subset of the respective host servers that are being underutilized.)

Regarding claim 5, Mitchell in view of Fletcher and further in view of Potlapally and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, further teaches wherein the respective energy consumption data includes power consumption data representing power consumed by the hardware of the respective host servers. ([0020] “Servers (104, 106, and 108) may be hardware components of the cloud based service 102. The servers (104, 106, and 108) may execute one or more applications of the cloud based service 102. The servers (104, 106, and 108) may have hardware components that consume power. Power may be a measure of energy such as voltage used across a time period.” [0021] “Power consumption of the servers (104, 106, and 108) may be monitored and analyzed by a power analytics application 114 that executes on a server 110.” The power consumption of the servers, which are power consumed by the server such as the hardware components, is interpreted as power consumption data represent representing power consumed by the hardware of the respective host servers.)

Regarding claim 6, Mitchell in view of Fletcher and further in view of Potlapally and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Fletcher further teaches wherein the respective energy consumption data includes cooling consumption data representing energy consumed in cooling the respective host servers. ([0015] “The power consumption database 128 maintains relationships between the servers 108 and 110 and their respective facilities elements. The facilities elements include cooling elements (e.g., the cooling element 104) and power distribution units (e.g., the power distribution unit 106) that supply power to the servers 108 and 110 and to the cooling unit 104… The power consumption database 128 also indicates a power provided by the power distribution unit 106 to the server 108, a power provided to the cooling unit 104, a cooling capacity of the cooling unit 104, etc.” The power consumption database for the target servers include relationships between the servers and cooling elements. Furthermore, the power consumption database includes a power provided to the cooling unit, and cooling capacity of the server.)

Regarding claim 7, Mitchell in view of Fletcher and further in view of Potlapally and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, further teaches presenting the respective energy consumption data ([0028] “A graph may be generated that include the processor energy consumption 324 and power consumption metrics of the server 302 to illustrate a relationship between the processor energy consumption 324 and the power consumption metrics of the server 302. The graph may be included in the business intelligence data structure.” A graph presenting the power consumption metrics of the server is interpreted as presenting the respective energy consumption data for display.) and respective energy cost data representing the respective energy costs for display. ([0037] “The power consumption data may be analyzed to detect and predict long term increases or decreases in the power consumption metrics to relocate the server 402. The server 402 may suggested for relocation to a location with cheaper utility rates when detecting and predicting long term increases in power consumption or to a location with higher utility rates with additional space capacity when detecting and predicting long term decreases in power consumption.” The utility rates for the server includes the electricity, which is interpreted as respective energy cost data representing the respective energy cost. The relocation based on the utility rates or the respective energy cost data is suggested, which is interpreted as presenting respective energy cost data representing the respective energy costs. In order to suggest such data to the user or the stakeholder, the suggestion is alerted or presented by the display.)

Regarding claim 8, Mitchell in view of Fletcher and further in view of Potlapally and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, teaches forecasting future energy consumption and future energy costs based on the respective energy consumption data and respective energy costs. ([0037] “The power consumption data may be analyzed to detect and predict long term increases or decreases in the power consumption metrics to relocate the server 402. The server 402 may suggested for relocation to a location with cheaper utility rates when detecting and predicting long term increases in power consumption or to a location with higher utility rates with additional space capacity when detecting and predicting long term decreases in power consumption.” The prediction of long term increases or decreases in the power consumption metrics and utility rates is interpreted as forecasting future energy consumption and future energy costs. Such prediction is based on the energy consumption data of the server and the energy costs of a location with cheaper utility rates.)

Regarding claims 9, and 12-15, the claims 9, and 12-15 are the apparatus claims of the method claims 1, and 5-8. The claims 9, and 12-15 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Mitchell in view of Fletcher and further in view of Potlapally and further in view of ROBERTS teaches all the limitations of the claims 9, and 12-15.

Regarding claims 16, and 18-20, the claims 16, and 18-20 are the non-transitory computer readable medium comprising computer executable instructions stored thereon of claims of the method claims 1, 5-8. Mitchell further teaches the non-transitory readable medium comprising computer executable instructions stored. ([0016] “Embodiments may be implemented as a computer implemented
process (method), a computing system, or as an article of manufacture, such as a computer program product or computer readable media. The computer program product may be a computer storage medium readable by a computer system and encoding a computer program that comprises instructions for causing a computer or computing system to perform example process(es).”) The claims 16, and 18-20 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Mitchell in view of Fletcher and further in view of Potlapally and further in view of ROBERTS teaches all the limitations of the claims 16, and 18-20. 

Claims 3, 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Fletcher and further in view of Potlapally and further in view of ROBERTS as applied to claims 1, 9, and 17 above, and further in view of Brown (United States Patent Application Publication US 2012/0166143), hereinafter Brown.

Regarding claim 3, Mitchell in view of Fletcher and further in view of Potlapally and further in view of ROBERTS teaches all the limitations of the method of claim 1, as discussed above.
Mitchell, as modified above, teaches presenting a description of the action to a user; ([0029] “The increase in power consumption of the server 302 may be highlighted by emphasizing peaks in power consumption graphs of the processor 326 and the server 302 associated with load stress on the server 302.” [0034] “A stakeholder of the cloud based service may be alerted to configure a new asset associated with the operational group 408 to conform to the optimal power consumption.” [0036] “In response to detecting the power consumption metrics of the server 402 to fall below the lower threshold, an alert may be generated to inform a stakeholder of the cloud based service that a status of the server 402 may be underused, incorrectly configured, and malfunctioning.” [0037] “The power consumption metrics of the operational group 408 may also be used to suggest that an overused component, that is not malfunctioning, such as the server 402 may be relocated to another location with cheaper utility rates.” A graph showing a trend associated with load stress on the server and alert to the stakeholder to configure a new asset is interpreted as presenting a description of the action to a user. Furthermore, an alert to inform the status of the server such as underused, incorrectly used, malfunctioning, and overused based on the power consumption metrics are also interpreted as presenting a description of the action to a user.)
However, Mitchell in view of Fletcher and further in view of Potlapally and further in view of ROBERTS does not teach initiating the action responsive to input from the user.
Brown teaches initiating the action responsive to input from the user. ([0054] “With the historical data, the various entities associated with the system may perform statistical analysis and look for energy consumption trends.” [0067] “(a) adapts a microprocessor device for displaying instructions for performing the monitoring and/or controlling a power device 15; (b) adapts a microprocessor device for displaying (graphically or alphanumerically) statistical data such as power usage or cost of power used; (c) adapts a microprocessor device for supplying control signals, signals representative room temperature, humidity, or other useful information, optionally to data management device 10; and, (d) adapts a microprocessor device for displaying information or instructions from a service provider that may be coupled to data management device 10 from a clearinghouse 54.” [0108] “As showninFIG.11, the script information includes a set of queries, and for each of the queries, corresponding response choices. The script information also includes a selected monitoring device type from which to collect device measurements 44.” [0117] “In step 608, microprocessor 276 prompts the power device by displaying on display 264 "ANSWER QUERIES NOW? PRESS ANY BUTTON TO START". In step 610, microprocessor 276 waits until a reply to the prompt is received from the power device operator. When a reply is received, microprocessor 276 proceeds to step 612. In step 612, microprocessor 276 executes successive display and input commands to display the queries and response choices on display 264 and to receive responses to the queries.” The historical data of the energy consumption trend is displayed for a user. Then, based on the reply from the user to the prompts regarding the power control, the microprocessor executes commands to collect device measurements and the user also selects the power device to be turned down or off, which are interpreted as initiating the action responsive to input from the user.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell in view of Fletcher and further in view of Potlapally and further in view of ROBERTS by incorporating the teaching of Brown of initiating the action responsive to input from the user. They are all directed toward computer networks and the exchange of data between networked computing devices. As recognized by Brown, appliance including microchips have been used for convenience and energy saving. ([0007]) However, by initiating the action responsive to the user, tremendous control over the various household appliances can be realized by the owner, resulting in significant energy saving. Therefore, it would be advantageous to incorporate the teaching of Brown of initiating the action responsive to input from the user in order to improve energy saving by improving the control over the appliances by the user.

Regarding claims 10 and 11, the claims 10 and 11 are the apparatus claims of the method claim 3. Mitchell, as modified above, further teaches an interface. ([0051] “Some of the example output devices 642 may include a graphics processing unit 648 and an audio processing unit 650, which may be configured to communicate to various external devices, such as a display or speakers via one or more A/V ports 652.”) The claims 10 and 11 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Mitchell in view of Fletcher and further in view of Potlapally and further in view of ROBERTS and further in view of Brown teaches all the limitations of the claims 10 and 11.

Response to Arguments
Applicant’s arguments, see Remarks “Claim Rejections – 35 USC 101”, filed 6/15/2022, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn.

Applicant’s arguments, see Remarks, filed 6/15/2022, with respect to the rejection(s) of claim(s) 1, 2, 4-9, 12-16, and 18-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Potlapally. Potlapally teaches to schedule or migrate workloads from servers identified as underutilized to other servers that are not underutilized.

Applicant’s arguments, see Remarks, filed 6/15/2022, with respect to the rejection(s) of claim(s) 1, 2, 4-9, 12-16, and 18-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fletcher. Fletcher discloses to “calculate energy cost for each of the potential target servers based, in part, on power consumption of the potential target servers and power consumption of facilities elements associated with the potential target servers” as shown in Fig. 1. Furthermore, Fletcher discloses to “identify the target servers” based on the calculated energy costs.

Applicant's arguments filed Remarks with respect “Claim Rejections - 35 USC § 103” have been fully considered but they are not persuasive.

Applicant argues
The Office Action refers to Figs. 1 and 3 and para. [0018] of Fletcher as teaching "identifying a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective energy costs. Applicant submits that Fletcher does not teach the admitted missing teachings of Mitchell.
Fletcher discloses that where a request is to be processed by a server, the server that is selected for processing the request should be selected from a subset of servers that have available resources available to handle the request and, in addition, Fletcher maximizes power utilization efficiency (e.g., para. [0001], claim 13) by selecting the server to be used for processing the request from the subset of servers is by using the server that has an associated least predicted energy consumption and cost among the subset of servers.
This is different from the method of amended claim 1 wherein the selection of the subset of servers is based on the respective energy consumption data and the calculated energy costs, the calculated energy being those that have been incurred over the time period, i.e. based on past energy costs. Thus, Fletcher does not provide the missing teaching of "identifying a subset."
Remarks pages 11-12

Examiner respectfully disagrees with applicant’s argument that this is different from the method of amended claim 1 wherein the selection of the subset of servers is based on the respective energy consumption data and the calculated energy costs, the calculated energy being those that have been incurred over the time period, i.e. based on past energy costs.
Fletcher discloses that “the energy management unit calculates an energy cost for each of the potential target servers based, in part, on power consumption of the potential target servers and power consumption of the facilities elements associated with the potential target servers.” ([0018]) The power consumption database is used to identify the power consumption of the target server. ([0018]) Fletcher further discloses that “the power consumption of the server 108 can be determined based, in part, on knowledge of power drawn by the server 108 (i.e., power provided by the power distribution unit 106 to the server 108) and heat generated by the server 108 (or temperature at the server 108). The power consumption of the cooling unit 104 can be determined based on knowledge of power drawn by the cooling unit 104, heat generated by the cooling unit 104, cooling efficiency of the cooling unit 104, etc.” Thus, the database of the power drawn by servers and facilities previously collected or tracked is used to calculate the energy cost. Thus, the energy cost and power consumption database that was collected previously or incurred over the time period is used to identify the server that is underutilized. 

Applicant argues 
Moreover, in reading claim 1 onto Fletcher, the Office Action interprets the word "underutilized" in claim 1 to mean "utilized less than fully or below potential use". In Fletcher, it is advantageous to have such an "underutilized'' server "which is identified [sic - and can] handle more requests based on the power consumption and energy cost."
This form of underutilization in Fletcher is different from the underutilization in the present application where the underutilization is undesirable so that the subset of underutilized servers may be stopped, put in sleep mode, etc. to save energy.
The positive outlook on "underutilization" in Fletcher is also different from the negative outlook on underutilization in Mitchell. Mitchell teaches considering energy consumption and utility rates for determining an undesirable underutilization of a server or all servers in a group which may lead to not maintaining the members of the group. See para. [0036] of Mitchell. In contrast, Fletcher is considering which server has capacity to send a request, not for the purposes of removing any of the other servers from service.
Remarks Page 12

Examiner respectfully disagrees with applicant’s argument that this form of underutilization in Fletcher is different from the underutilization in the present application where the underutilization is undesirable so that the subset of underutilized servers may be stopped, put in sleep mode, etc. to save energy.
The claim limitation discloses “identifying, by the data analyzer, a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective calculated energy costs.” Fletcher discloses the underutilized servers based on the calculated energy costs. Underutilized servers are interpreted as the servers that can handle further resources or performed under its fully potential. Furthermore, the claim limitation “determining, by a data analyzer in communication with a host server manager that manages the respective agents, respective calculated energy costs that have been incurred over the time period for the respective host servers based on the respective energy consumption data; identifying, by the data analyzer, a subset of the respective host servers that are being underutilized based on the respective energy consumption data and the respective calculated energy costs” do not discloses “which server has capacity to send a request, not for the purposes of removing any of the other servers from service.” Fletcher considers “which server has capacity to send a request” and also power consumption and energy costs to identify the underutilized servers. As discussed above on claim rejection of the claim 1, Potlapally discloses migrating or scheduling the workload from the underutilized servers to the other servers that are not underutilized. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187                                                                                                                                                                                                        


/JI H BAE/Primary Examiner, Art Unit 2187